EXAMINER’S SUPPLEMENTAL AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Eisenschenk on or about 3-30-21.

The application has been amended as follows: 

In claim 43, line 2,  -- comprising SEQ ID No. 4, SEQ ID No. 5, or SEQ ID No. 6 -- has been inserted after “SEQ ID No. 3,”; and “a fragment thereof or a derived codon-modified (mAP) (SEQ ID NO: 6), into which all ATG codons on both DNA strands were removed” has been deleted.
 
In claim 48, line 2,  -- comprising SEQ ID No. 4, SEQ ID No. 5, or SEQ ID No. 6 -- has been inserted after “SEQ ID No. 3,”; and “a fragment thereof or a derived codon-modified (mAP) (SEQ ID NO: 6), into which all ATG codons on both DNA strands were removed” has been deleted.


Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Jane Zara
4-1-21

/JANE J ZARA/Primary Examiner, Art Unit 1635